 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   MARCIANO FLORES,                           1:19-cv-01357-AWI-GSA-PC
12                Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                RECOMMENDATIONS
13         v.                                   (ECF No. 10.)
14   RALPH DIAZ, et al.,                        ORDER DENYING PLAINTIFF’S EX
                                                PARTE EMERGENCY MOTION FOR A
15               Defendants.                    TEMPORARY RESTRAINING ORDER
                                                AND A PRELIMINARY INJUNCTION
16                                              (ECF No. 3.)
17

18

19

20          Marciano Flores (“Plaintiff) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On January 30, 2020, findings and recommendations were entered, recommending that
24   Plaintiff’s ex parte emergency motion for a temporary restraining order and a preliminary
25   injunction, filed on September 26, 2019, be denied. (ECF No. 10.) Plaintiff was granted fourteen
26   days in which to file objections to the findings and recommendations. (Id.) The time for filing
27   objections has now expired, and Plaintiff has not filed objections or responded otherwise to the
28   findings and recommendations.

                                                    1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on January 30,
 6                  2020, are ADOPTED IN FULL; and
 7          2.      Plaintiff’s motion for preliminary injunctive relief, filed on September 26, 2019,
 8                  (Doc. No. 3) is DENIED.
 9
     IT IS SO ORDERED.
10

11   Dated: March 4, 2020
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
